Title: From Thomas Jefferson to John Shee, 8 September 1807
From: Jefferson, Thomas
To: Shee, John


                        
                            Monticello Sep. 8. 07.
                        
                        Th: Jefferson having recieved addresses, to which the inclosed are answers, in a single package which he
                            presumes came from Genl. Shee, and at any rate that he knows the persons for whom these answers are intended, takes the
                            liberty of putting them all under cover to Genl. Shee, with a paper which was probably put up by mistake with the others,
                            & a request to have them delivered. he salutes him with respect. 
                    